granting a motion to intervene, an order to unseal records, or an order
denying a motion for a stay. Brunzell Constr. Co. v. Harrah's Club, 81
Nev. 414, 419, 404 P.2d 902, 905 (1965). Accordingly, we conclude that we
lack jurisdiction, and we
            ORDER this appeal DISMISSED.



                                                                J.
                                  Saitta




cc: Hon. Susan Johnson, District Judge
     Christopher R. Oram
     McLetchie Shell LLC
     Eighth District Court Clerk




                                    2